Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 1, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144631                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 144631
                                                                    COA: 301316
                                                                    Muskegon CC: 09-058730-FH
  KURTIS RAY MINCH,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 20, 2011
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  We further order the Muskegon Circuit Court, in accordance with Administrative Order
  2003-03, to determine whether the defendant is indigent and, if so, to appoint Kevin J.
  Wistrom, if feasible, to represent the defendant in this Court. If this appointment is not
  feasible, the trial court shall, within the same time frame, appoint other counsel to
  represent the defendant in this Court. The parties shall submit supplemental briefs within
  42 days of the date of the order appointing counsel, or a ruling that the defendant is not
  entitled to appointed counsel.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 1, 2012                        _________________________________________
           t0529                                                               Clerk